Name: Commission Regulation (EEC) No 942/89 of 12 April 1989 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 4. 89 Official Journal of the European Communities No L 101 /13 COMMISSION REGULATION (EEC) No 942/89 of 12 April 1989 fixing the sluice-gate prices and levies for poultrymeat market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 1 38/89 should accordingly be maintained unchanged until 31 July 1989 ; Whereas, Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the application of import levies on products from Portugal suspended the application of import levies on poultrymeat products from Portugal (6) owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3907/87 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (3), as last amended by Regulation (EEC) No 3986/87 (4) ; Whereas, since the sluice-gate prices and levies for poultrymeat were, by Commission Regulations (EEC) No 138/89 Is) last fixed for the period 1 February to 30 April 1989, they must be fixed anew for the period 1 May to 31 July 1989 ; whereas such prices and levies should in prin ­ ciple be calculated by reference to feed-grain prices for the period 1 November 1988 to 31 March 1989 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 138/89 should accordingly be main ­ tained unchanged until 31 July 1989 for these products ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall, for the period 1 March to 31 July 1989, be - as fixed by Regulation (EEC) No 138/89 . 2. However for products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19 , 1602 39 30 and 1602 39 90 for which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from that binding. 3. For imports of products specified in paragraph 1 from Portugal, application of the levies shall be suspended. Article 2 This Regulation shall enter into force on 1 May 1989. (') OJ No L 282, 1 . 11 . 1975, p . 77. 0 OJ No L 370, 30. 12. 1987, p. 14. (3) OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 376, 31 . 12. 1987. V) OJ No L 17, 21 . 1 . 1989, p. 15 . (6) OJ No L 60, 1 . 3 . 1986, p. 11 . No L 101 /14 Official Journal of the European Communities 13 . 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission